December 14, 2007

Mr. James R. Bailey
600 Congress Avenue, Suite 2400
Austin, TX 78701

Mr. R. Lambeth Townsend
816 Congress Avenue, Suite 1900
Austin, TX 78701

Ms. Elizabeth R. B. Sterling
P. O. Box 12548
Austin, TX 78711-2548
Mr. Lawrence S. Smith
816 Congress, Suite 1270
Austin, TX 78701

Ms. Brook Bennett Brown
600 Congress Ave., Suite 2100
Austin, TX 78701

Ms. Jo Campbell
P. O. Box 154415
Waco, TX 76715

RE:   Case Numbers:  04-0751 & 04-0752
      Court of Appeals Number:  03-02-00701-CV & 03-02-00644-CV
      Trial Court Number:  99-11127 & 99-14787

Style:      TEXAS MUNICIPAL POWER AGENCY, CITY OF DENTON, CITY OF GARLAND,
      AND GEUS F/K/A GREENVILLE ELECTRIC UTILITY SYSTEM
      v.
      PUBLIC UTILITY COMMISSION OF TEXAS AND CITY OF BRYAN, TEXAS
                            - consolidated with -
      TEXAS MUNICIPAL POWER AGENCY, CITY OF DENTON, TEXAS, CITY OF GARLAND,
      TEXAS, AND CITY OF GREENVILLE, TEXAS
      v.
      PUBLIC UTILITY COMMISSION OF TEXAS AND CITY OF BRYAN, TEXAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgments in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jeffrey Kyle         |
|   |Ms. Amalia               |
|   |Rodriguez-Mendoza        |